Title: To Thomas Jefferson from Albert Gallatin, [27 May 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dr Sir
                  Wednesday morning [27 May 1801]
               
               In Callender’s case a copy of the pardon is necessary, and if it is in general terms, a letter from the President to me specifying that it was intended to include the remission of the fine must accompany it.
               When furnished with these papers, I will communicate the same to the Auditor & Comptroller who will therefore write to the late Marshall of Virginia, that the credit by him given to the U. States in his account rendered for same fine was improper, will be struck-out of his debit & that he must of course repay the money to Callender. The fact is that in this case the Marshall, as I am informed, will be Debtor some thousand dollars to the U. States on final settlement. He has, in his acct. rendered & now under consideration, credited the U.S. for the fine; but he has not paid it in the Treasury either directly or indirectly, either informally or by Warrant. It is yet in his hands—He is said to be a grasping man, & his accounts are always difficult to settle & uniformly curtailed. His last settlt. was 31 Decer. last & he was then Debtor to U.S. 4,194 Dollars—
               Yours
               
                  
                     Albert Gallatin
                  
               
            